Citation Nr: 0116396	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-14 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized non-VA medical expenses incurred on March 21, 
2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran had active military service from June 1942 until 
November 1945; October 1950 until September 1951; and March 
1953 until January 1971.

This matter arises from a decision by the Department of 
Veterans Affairs (VA) Medical Center in Gainesville, Florida 
that denied the benefit now sought on appeal.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105, the case was forwarded to the Board of 
Veterans' Appeals (Board) for appellate consideration by the 
VA Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  Without prior authorization from VA, the veteran incurred 
expenses when he received medical services (for vertigo) 
including transportation and inpatient treatment at a private 
hospital on March 21, 2000.

2.  At the time unauthorized non-VA medical services were 
rendered to the veteran on March 21, 2000, service connection 
was in effect for hyperthyroidism, rated 60 percent 
disabling; as well as, multiple noncompensably disabling 
disabilities including fracture of the right ulna, bilateral 
hearing loss, hemorrhoids and appendectomy scar; and he is 
considered totally and permanently disabled due to his 
service connected disabilities.


CONCLUSION OF LAW

The criteria for reimbursement or payment of the cost of 
unauthorized non-VA medical services on March 21, 2000, have 
not been met.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. §§ 
17.120, 17.121 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits.  That 
law provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA.  As all relevant medical records identified by the 
veteran were obtained by the RO, and the veteran has not 
identified any other documents, which might be relevant, the 
Board finds that the requirements of the new statute have 
been met.  See Veterans Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified at 38 
U.S.C. § 5103A).

The veteran is seeking payment or reimbursement for the cost 
of hospital care administered without prior VA authorization 
at a non-VA medical facility on March 21, 2000.  He contends 
that VA should indemnify him against the cost of medical 
expenses that he incurred as a result of such inpatient 
treatment because he had received prior care at this private 
hospital and the VA eventually paid for his medical care in 
the past.  Alternatively, he contends that this treatment was 
the result of a medical emergency, and he would have had to 
go 42 miles to a VA Medical Center (VAMC) in Orlando, Florida 
or 71 miles to a VAMC in Gainesville, Florida.  

In this case, the veteran raises several matters to include 
whether the services for which payment is sought were 
authorized by VA, and, if there was no such authorization, 
whether he is eligible for payment or reimbursement for 
services not previously authorized under the provisions of 38 
U.S.C.A. §§ 1710 or 1728.  See Hennessey v. Brown, 7 Vet. 
App. 143, 148 (1994).

The essential facts are established by the medical evidence 
of record and are not in dispute.  On March 21, 2000, the 
veteran sought emergency treatment at the Leesburg Regional 
Medical Center.  He complained of dizziness subsequent to 
taking a nap.  He indicated that usually the dizziness 
dissipated, but on this occasion it continued for the 
previous eight hours.  He reported a history of an irregular 
heartbeat.  It was also reported that his medication, 
Antivert, was discontinued.  He was given Antivert with 
dinner and his symptoms were relieved.  The diagnosis was 
vertigo, chronic exacerbation.

Initially, the Board must make a determination as to whether 
VA gave prior authorization for the non-VA medical care under 
38 U.S.C.A. § 1703(a) and 38 C.F.R. § 17.54.  This is a 
factual, not a medical, determination.  See Similes v. Brown, 
5 Vet. App. 555 (1994).

Individual authorization for medical services is available 
for treatment of service-connected disability, disability for 
which a veteran was discharged or released from active 
service, disability of a veteran who has total and permanent 
service-connected disability, or for certain disabilities of 
a veteran participating in a VA rehabilitation program.  38 
U.S.C.A. § 1703; 38 C.F.R. § 17.52(a).  Contracts, including 
individual authorization for reimbursement or payment of 
expenses, are authorized for treatment of a medical 
emergency, which poses a serious threat to a veteran 
receiving medical services in a VA facility.  38 C.F.R. 
§ 17.52(b)(3).  However, to meet this criterion, the veteran 
must be receiving treatment in a VA facility at the time of 
the emergency.  Prior VA treatment of a disorder does not 
meet this criterion.  Zimick v. West, 11 Vet. App. 45, 51-52 
(1998).  In the case of an emergency that existed at the time 
of admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.

However, the record does not indicate that VA took action 
prior to, or in conjunction with, the veteran's treatment at 
the Leesburg Regional Medical Center to authorize such 
treatment.  The veteran contends that he was told by VA 
personnel to call 911 when he experienced dizziness.  
Although not specifically stated, the Board reads the 
veteran's contentions as implying that he was entitled to 
authorization from VA to obtain private medical treatment.  
Even if such was the veteran's impression, the law requires 
that pre-authorization for private treatment must 
specifically be obtained from VA.  In this case, neither the 
veteran nor his representative have asserted that 
authorization for treatment received was obtained prior to 
such being rendered.  In fact, a review of the claims file 
reveals that the VA denied reimbursements of medical expenses 
for medical care provided by the Leesburg Regional Medical 
Center on two prior occasions in 1997 and 1998.  This 
evidence contradicts the veteran's statements that he was 
under the impression that he had pre-authorization to receive 
private treatment at this facility.

On the basis of the evidence of record, there is no record 
that a decision to authorize the veteran's emergent medical 
care at the Leesburg Regional Medical Center, for vertigo was 
made.  The law requires that specific formalities must be 
complied with in order to obtain prior authorization for 
medical treatment and those formalities were not complied 
with here.  In this case, prior authorization from VA was not 
obtained for the medical treatment at issue.

The foregoing illustrates that, as a factual matter, the 
veteran did not have authorization to receive private 
emergency medical treatment for vertigo on March 21, 2000.  
Moreover, the regulations simply do not provide a legal basis 
for finding the veteran is entitled to payment of the cost of 
medical services in this case as outlined by the very 
specific governing legal criteria set forth above that deal 
with private authorization by VA for private medical care.  
38 C.F.R. §§ 17.52, 17.53, 17.54; see also Zimick v. West, 
supra.  Accordingly, the Board must conclude that prior 
authorization for the private medical treatment received by 
the veteran on March 21, 2000, was not obtained pursuant to 
38 C.F.R. § 17.54, and that payment is not warranted for 
expenses incurred in conjunction with that treatment under 
38 U.S.C.A. § 1703.

A "second avenue for potential relief for a veteran entitled 
to VA care and forced to obtain treatment at a non-VA 
facility is 38 U.S.C.A. § 1728, which provides that the 
Secretary 'may, under such regulations as the Secretary shall 
prescribe, reimburse . . . for the reasonable value of such 
care or services . . . for which such veterans have made 
payment.'"  Malone v. Gober, 10 Vet. App 539, 541, quoting 38 
U.S.C.A. § 1728(a).  In any case where reimbursement would be 
in order for the veteran under section 1728(a), "the 
Secretary may, in lieu of reimbursing such veteran, make 
payment of the reasonable value of care or services directly 
. . . to the hospital or other health facility furnishing the 
care or services.  38 U.S.C.A. § 1728(b).

The care or services must be (1) rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health, (2) for an adjudicated service-connected 
disability, or for a non-service-connected disability 
associated with or aggravating an adjudicated service- 
connected disability, or for any disability of a veteran who 
has a total disability permanent in nature resulting from a 
service-connected disability, and (3) must be rendered under 
circumstances where VA or other Federal facilities were not 
feasibly available.  38 U.S.C.A. § 1728(a)(1)-(3); 38 C.F.R. 
§ 17.120.  See also Parker v. Brown, 7 Vet. App. 116 (1994).

The Board notes that each of these three criteria must be met 
in order to establish entitlement to reimbursement or payment 
of medical expenses under 38 U.S.C.A. § 1728.  Zimick v. 
West, 11 Vet. App. 45, 49 (1998). 

The provisions of 38 C.F.R. § 17.53, also for application, 
state that a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52, 17.53.  No reimbursement or payment of 
services not previously authorized will be made when such 
treatment was procured through private sources in preference 
to available Government facilities.  38 C.F.R. § 17.130.

The Board notes that the veteran is considered totally and 
permanently disabled due to his service connected 
disabilities.  Thus, he has met the second requirement for 
reimbursement of medical expenses under 38 U.S.C.A. § 1728.  
However, the Court has held that all three statutory 
requirements must be met before reimbursement could be 
authorized.  See Malone, 10 Vet. App. at 542.  Thus, the 
Board must still determine if (1) the claimed care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; and 
(2) whether VA or other Federal facilities were not feasibly 
available, and that an attempt to use them beforehand would 
not have been reasonable, sound, wise, or practical.  38 
U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

The U.S. Court of Appeals for Veterans Claims (Court) has 
noted that a medical emergency is "a sudden, generally 
unexpected occurrence or set of circumstances demanding 
immediate action." See Hennessey v. Brown, 7 Vet. App. 143, 
147 (1994).

With respect to condition (1) under 38 U.S.C.A. § 1728 [a 
medical emergency which threatens life or health], although 
the record indicated that the veteran needed immediate 
attention, the attending physician, gave no indication that 
the veteran had experienced a medical emergency on the day he 
treated him.  There is no opinion, statement, or any other 
indicator in any of the clinical notes from March 2000 that 
the unauthorized treatment provided on that date constituted 
an emergency.  Furthermore, the VA physician who reviewed the 
records in June 2000 determined that the services provided 
were not emergent.  The Board believes this express medical 
opinion should be entitled to considerable weight, especially 
in view of the lack of any medical evidence to the contrary.  

Moreover, it is noted that the June 2000 medical statement 
appears to be consistent with the other evidence of record.  
For example, the record reflects that the veteran went to the 
emergency room eight hours subsequent to his initial 
symptoms.  The Board notes that the language of that 
provisions reads "a medical emergency of such nature that 
delay would have been hazardous to life or health" [emphasis 
added].  The Board believes that the use of the word "delay" 
demonstrates that the term "medical emergency" is meant to 
refer to an immediate medical problem, which is causing the 
veteran to seek treatment.  The record is clear that this 
admission, while obviously of great importance to the 
veteran, was not under emergency circumstances.

With respect to condition (2) under 38 U.S.C.A. § 1728 [VA or 
other Federal facilities were not feasibly available], there 
is nothing in the record regarding the urgency of the 
veteran's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required that 
made it necessary or economically advisable to favor a 
private facility instead of the VAMCs located in Orlando or 
Gainesville, Florida.  There is no medical evidence that it 
was not feasible for the veteran to seek treatment for 
dizziness through VA.  Although the veteran indicates that 
the Orlando VAMC was approximately 42 miles from his home and 
that the Gainesville VAMC was 71 miles away from home, he has 
not submitted any evidence showing that an attempt to obtain 
care for his condition at either of the VAMC would not have 
been reasonable, sound, wise, or practicable.  Therefore, the 
Board finds that VA medical treatment facilities were 
feasibly available to the veteran during this period.  In any 
event, even if it were determined that a VA facility was not 
feasibly available, the veteran would not have met the second 
criteria, a showing of a medical emergency.  As set forth 
above, failure to satisfy any one of the three criteria 
listed above precludes VA from paying unauthorized medical 
expenses incurred at a private hospital.  See Malone, 10 Vet. 
App. at 542.

In conclusion, entitlement to reimbursement or payment of 
private medical expenses incurred on March 21, 2000, is 
denied because private authorization for such treatment was 
not given, because the veteran does not meet legal criteria 
requisite for payment of unauthorized private medical 
expenses under the provisions of 38 U.S.C.A. § 1728, and 
because there is no authorization for payment or 
reimbursement for such expenses provided under 38 U.S.C.A. § 
1710.


ORDER

Entitlement to reimbursement or payment of the cost of 
unauthorized non-VA inpatient medical care administered on 
March 21, 2000 is denied.

		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 


